                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )           No. 3:20-CR-00161-2
                                                )           Judge Trauger
SHELBY LIGONS                                   )


                      SHELBY LIGONS’ SENTENCING POSITION
                     AND MOTION FOR DOWNWARD DEPARTURE

       COMES the Defendant, SHELBY LIGONS, by and through undersigned counsel and

hereby provides the following position with respect to the United States Sentencing Guideline

calculation in the presentence investigation report (PSR) dated July 9, 2021.

       Ms. Ligons’ acknowledges that the guideline calculation by the U.S. Probation Office is

accurate, however Ms. Ligons humbly suggests that several departures from her advisory

sentencing guideline range may be appropriate. Ms. Ligons intends to move for a departure under

the advisory sentencing guidelines, and for a sentencing variance pursuant to Title 18 U.S.C.

section 3553(a), under the following:

       Age (U.S.S.G. § 5H1.1)

       Mental and Emotional Conditions (U.S.S.G. § 5H1.3)

       Family Ties and Responsibilities (U.S.S.G. § 5H.16).

       For the record, Ms. Ligons raises these guideline departures here, but will address each in

detail in her contemporaneously filed sentencing memorandum that will request variances under

similar grounds.




     Case 3:20-cr-00161 Document 73 Filed 07/12/21 Page 1 of 3 PageID #: 293
                                Respectfully submitted,


                                ___s/ Jodie A. Bell___________
                                JODIE A. BELL, No. 18336
                                214 Second Avenue North, Suite 208
                                Nashville, Tennessee 37201
                                (615) 953-4977
                                (615) 928-1901 facsimile
                                jodie@attorneyjodiebell.com




Case 3:20-cr-00161 Document 73 Filed 07/12/21 Page 2 of 3 PageID #: 294
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing Motion was filed electronically
and served on the following:

       Ben Schrader
       U.S. Attorney’s Office
       Middle District of Tennessee
       Suite A-961, 110 Ninth Avenue South
       Nashville, Tennessee 37203

       This the 12th day of July 2021.

                                             /s/ Jodie A. Bell
                                             JODIE A. BELL




    Case 3:20-cr-00161 Document 73 Filed 07/12/21 Page 3 of 3 PageID #: 295
